Case 6:19-cv-01460-RBD-DCI Document 1 Filed 08/07/19 Page 1 of 6 PageID 1




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

 ELISABETA MODY,

        Plaintiff,

 v.                                                   CASE NO.:

 PREMIER EYE CLINIC, P.A., a Florida
 Professional Association,

        Defendant.                           /

                     COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, ELISABETA MODY, by and through the undersigned attorney, sues the

 Defendant, PREMIER EYE CLINIC, P.A., a Florida Professional Association, and alleges:

        1.      Plaintiff was an employee of Defendant and brings this action for unpaid

 overtime compensation, liquidated damages, and all other applicable relief pursuant to the

 Fair Labor Standards Act, as amended, 29 U.S.C. § 216(b) (“FLSA”).

                                     General Allegations

        2.      Plaintiff was an employee who worked for Defendant within the last three

 years in Volusia County, Florida.

        3.      Plaintiff worked for Defendant from around March 2014 to April 2019 as an

 hourly paid employee.

        4.      Plaintiff was employed with Defendant as a receptionist.

        5.      From around April 15, 2016 to May 25, 2018, Plaintiff’s hourly rate was

 $14.00 per hour. From around May 25, 2018 to April 2019, Plaintiff’s hourly rate was

 $14.50 per hour.


                                             1
Case 6:19-cv-01460-RBD-DCI Document 1 Filed 08/07/19 Page 2 of 6 PageID 2




         6.      In addition to Plaintiff’s hourly wages, Plaintiff received a non-discretionary,

 deferred commission bonus of 10% of the revenues generated for the optical department.

 The commission bonus was paid once per month.

         7.      At all times material to this cause of action, Defendant was an enterprise

 subject to the FLSA’s provisions on overtime wages.

         8.      At all times material to this cause of action, Plaintiff was a non-exempt

 employee and therefore entitled to overtime wages for any and all overtime hours worked.

         9.      Defendant, PREMIER EYE CLINIC, P.A., is a Florida Professional

 Association that operates and conducts business in Volusia County, Florida and is therefore,

 within the jurisdiction of this Court.

         10.     Specifically, Defendant operates as an eye clinic in Port Orange, Florida.

         11.     This action is brought under the FLSA to recover from Defendant overtime

 compensation, liquidated damages, and reasonable attorneys’ fees and costs.

         12.     This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C.

 §1331 and the FLSA.

         13.     During Plaintiff’s employment with Defendant, Defendant earned more than

 $500,000.00 per year in gross sales.

         14.     Defendant employed approximately fifteen (15) employees and paid these

 employees plus earned a profit from their business.

         15.     During Plaintiff’s employment, Defendant employed at least two employees

 who were engaged in interstate commerce and/or handled goods, materials and supplies

 which travelled in interstate commerce, including but not limited to computers, sales




                                                2
Case 6:19-cv-01460-RBD-DCI Document 1 Filed 08/07/19 Page 3 of 6 PageID 3




 registers, telephones, medical equipment, and other tools/materials used to run the business.

         16.     Therefore, at all material times relevant to this action, Defendant was an

 enterprise covered by the FLSA, and as defined by 29 U.S.C. §203(r) and 203(s).

         17.     Additionally, Plaintiff is individually covered under the FLSA because she

 was engaged in interstate commerce by taking out of state telephone calls, processing credit

 card transactions, and coordinating with out of state insurance companies through the use of

 telephone, electronic mail, and the Internet.

                                     Overtime Violations

         18.     At all times relevant to this action, Defendant failed to comply with the

 FLSA because Plaintiff performed services for Defendant for which Defendant did not

 properly pay overtime for all overtime hours worked.

         19.     Specifically, during her employment with Defendant, Plaintiff frequently

 worked more than forty (40) hours per week.

         20.     Despite the overtime work performed, Plaintiff never received hourly wages

 in excess of forty (40) hours per week.

         21.     Additionally, Defendant did not pay additional overtime compensation owed

 by virtue of inclusion of the commissions in Plaintiff’s regular rate of pay.

         22.     Plaintiff is entitled to her regular rate of pay ($14.00/hour from April 15,

 2016 to May 25, 2018, and $14.50/hour from May 25, 2018 to April 2019) plus the half-

 time premium ($7.00/over time hour from April 15, 2016 to May 25, 2018, and

 $7.25/overtime hour from May 25, 2018 to April 2019) for all hours worked in excess of

 forty (40) per week.




                                                 3
Case 6:19-cv-01460-RBD-DCI Document 1 Filed 08/07/19 Page 4 of 6 PageID 4




         23.     In months where Plaintiff earned a non-discretionary commission bonus,

 Plaintiff is also entitled additional overtime compensation for each week during the period

 in which she worked in excess of forty (40) hours per week, in an amount not less than one-

 half of the increase in the hourly rate of pay attributable to the commission for that week

 multiplied by the number of hours worked in excess of forty (40) hours in that week. See 29

 C.F.R. § 778.119.

         24.     Based upon the above policies, Defendant has violated the FLSA by failing

 to pay complete and proper overtime pay for each hour worked over forty (40) hours per

 week.

         25.     Upon information and belief, the records, to the extent any exist and are

 accurate, concerning the number of hours worked and amounts paid to Plaintiff are in the

 possession and custody of Defendant.

         26.     Plaintiff has hired the below law firm and is obligated to pay them a

 reasonable fee if successful in this litigation.

         27.     All conditions precedent to this action have been performed or waived.


   COUNT I - RECOVERY OF OVERTIME COMPENSATION PURSUANT TO
                  THE FAIR LABOR STANDARDS ACT

         28.     Paragraphs one (1) through twenty-seven (27) are fully re-alleged and

 incorporated herein.

         29.     Plaintiff is/was entitled to be paid time and one-half her regular rate of pay

 for each hour worked in excess of forty (40) per work week.

         30.     In months where Plaintiff earned a non-discretionary commission bonus,




                                                    4
Case 6:19-cv-01460-RBD-DCI Document 1 Filed 08/07/19 Page 5 of 6 PageID 5




 Plaintiff is/was entitled to additional overtime compensation for each week during the period

 in which she worked in excess of forty (40) hours per week, in an amount not less than one-

 half of the increase in the hourly rate of pay attributable to the commission for that week

 multiplied by the number of hours worked in excess of forty (40) hours in that week.

        31.     During her employment with Defendant, Plaintiff was not paid for all time

 worked as described above which resulted in Plaintiff not being paid proper overtime

 compensation for all overtime hours worked in violation of the FLSA.

        32.     As a result of Defendant’s intentional, willful, and unlawful acts in

 refusing to pay Plaintiff overtime compensation for each hour worked in excess of forty

 (40) per work week in one or more work weeks, Plaintiff has suffered damages plus

 incurring reasonable attorneys’ fees and costs.

        33.     Defendant did not have a good faith basis for its failure to pay Plaintiff

 overtime compensation for each hour worked in excess of forty (40) per work week.

        34.     As a result of Defendant’s willful violation of the FLSA, Plaintiff is

 entitled to liquidated damages.

        35.     Plaintiff demands a trial by jury.

        WHEREFORE, Plaintiff, ELISABETA MODY, demands judgment against

 Defendant for the payment of all overtime hours at one and one-half her regular rate of

 pay for the hours worked by her for which Defendant did not properly compensate her,

 liquidated damages, reasonable attorneys’ fees and costs incurred in this action, and any

 and all further relief that this Court determines to be just and appropriate.




                                               5
Case 6:19-cv-01460-RBD-DCI Document 1 Filed 08/07/19 Page 6 of 6 PageID 6




 Dated this 7th day of August, 2019.



                                       /s/ JOLIE N. PAVLOS
                                       Jolie N. Pavlos, Esq.
                                       FBN 0125571
                                       Morgan & Morgan, P.A.
                                       20 N. Orange Avenue
                                       Suite 1600
                                       Orlando, FL 32801
                                       Telephone: (407) 245-3517
                                       Facsimile: (407) 204-2206
                                       Email: JPavlos@forthepeople.com
                                       Attorneys for Plaintiff




                                       6
